Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	The amendment filed March 1, 2021 has been entered. Claims 1-11 and 13-28 are pending in the application. Applicant’s amendments to the Specifications, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed December 1, 2020.  The previous 101 rejections have been withdrawn based on arguments and amendments presented in Applicant’s response.
As to the prior art rejections, the Applicant argues laterally offset is defined as “to the side of the wellbore”, and not “along the wellbore” (See 3/1/2021 non-final office action response, lines 20-21). The plain meaning of “lateral” is simply “of or relating to the side”, and the plain meaning of “offset” here is referring to displacement. See Merriam Webster definitions “lateral” (definition 1) and “offset” (noun, definition 4a). Merriam-Webster.com. 2021 [online]. [retrieved 03/31/2021] <https://www.merriam-webster.com/dictionary/offset> and <https://www.merriam-webster.com/dictionary/lateral>.  Applicant may disavow claim scope by clearly disavowing the full scope of the claim term in the specification. See MPEP 2111.01(IV)(B).
In response to Applicant’s argument, however, there is clear specification support for the interpretation of a 0m lateral offset of the fault in at least FIG. 6, where the 2D view is a plane with the 
As an additional argument, applicant highlights “relative to a position of the drilling tool” (See 3/1/2021 non-final office action response, lines 15-16). However, it’s clear from Omeragic [0052] that “nearby boundaries”, [0052] line 11, and “nearby faults”, [0052] line 15, are referring to nearby with respect to the tool because the modeling is tool response modeling, [0052] line 6.  Therefore, the rejections are maintained and modified adding a new prior art to address the amended language.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


With respect to claim 18, claim 18 invokes 35 U.S.C. 112(f) by using a generic placeholder, but fails to recite corresponding structure for the element in the claim as required by that statutory provision. In claim 18 lines 20-23, the claim recited “a control unit configured to control a drilling direction of the drilling tool based on the determined distance of the heterogeneity relative to the position of the drilling tool to avoid the heterogeneity that is laterally offset with respect to the position of the drilling tool while drilling the wellbore”. Specifically, the “control unit” is a generic placeholder that lacks corresponding structure to perform the function of controlling the drilling direction of the drilling tool based on the determined distance of the heterogeneity relative to the position of the drilling tool to avoid the heterogeneity that is laterally offset with respect to the position of the drilling tool while drilling the wellbore.
Applicant argues that there is sufficient structure to perform the function of “to control a drilling direction…”. Examiner agrees. However, applicant fails to describe what structure is part of the control unit specifically. Applicant’s citations of paragraph [0044] provide additional structure regarding the BHA 105, which is part of the drilling tool as claimed in claim 18 (“a drilling tool with a bottom-hole assembly that includes a drill bit and at least one drilling module…”, [claim 18 line 3]), but not the control unit (“a control unit configured to control a drilling direction”, [claim 18 line 20]). Because the BHA is claimed as part of the drilling tool as a separate limitation from the control unit, the additional structure of the BHA cannot reasonably be interpreted as part of the control unit. In the cited paragraph [0044], the disclosure references both BHA 105 and a control unit 4. As shown in FIG. 1A, these elements are 
Based on applicant’s citation of paragraph [0044], applicant may wish to restructure the claim, so the drilling tool has a bottom-hole assembly that includes a “rotary steerable system”, “drill bit”, and “telemetry subsystem”/”drilling module”.
	With respect to claim 19-27, these claims are rejected under 35 U.S.C. 112(a) for incorporating by reference the rejected to claim language of claim 18.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 18, the claim limitation “a control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

Applicant’s citations of paragraph [0044] provide additional structure regarding the BHA 105, which is part of the drilling tool as claimed in claim 18 (“a drilling tool with a bottom-hole assembly that includes a drill bit and at least one drilling module…”, [claim 18 line 3]), but not the control unit (“a control unit configured to control a drilling direction”, [claim 18 line 20]). Because the BHA is claimed as part of the drilling tool as a separate limitation from the control unit, the additional structure of the BHA cannot reasonably be interpreted as part of the control unit. In the cited paragraph [0044], the disclosure references both BHA 105 and a control unit 4. As shown in FIG. 1A, these elements are separate, with control unit 4 being depicted above the ground and BHA 105 being depicted below the ground.
Based on applicant’s citation of paragraph [0044], applicant may wish to restructure the claim, so the drilling tool has a bottom-hole assembly that includes a “rotary steerable system”, “drill bit”, and “telemetry subsystem”/”drilling module”.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
With respect to claim 19-27, these claims are rejected under 25 U.S.C. 112(b) for incorporating by reference the rejected to claim language of claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-28 are rejected under 35 U.S.C. 103 as being unpatentable over PCT Pub. WO2009/0055152 (Omeragic) in view of U.S. Pat. 7,382,135 (Li) in further view of US Pub. 2012/0298420 A1 (Seydoux).

With respect to claim 1, Omeragic teaches a method of drilling a wellbore that traverses a geological formation using a drilling tool (see generally [0052]-[0054]; note that although this method is mainly for updating an initial reservoir model, the modeling method can also be used for proactive geo-steering, [0046] lines 3-4), the method comprising:
deriving a plurality of formation models that characterize the geological formation (identify geologically feasible models for a given area of interest, [0052] line 9), wherein the plurality of formation models represents layer structures (parameters for the area of interest are identified and defined, [0052] line 10; parameters may include boundaries including their position, [0052] line 11, upper and/or lower layer properties such as resistivity, [0052] line 13) with a heterogeneity offset laterally at variable distances relative to a position of the drilling tool (parameters relating to nearby faults including position, [0052] line 15, in 3D space [0052] lines 1 and 5), and wherein the plurality of formation models have variable distance from the drilling tool to the heterogeneity as well as variability in at least one additional model parameter (one or more model parameters are changed to define a new model, [0053] line 2-3);

using measured directional resistivity data obtained by the drilling tool to evaluate the multi-dimensional cross-plot data and determine a distance of the heterogeneity relative to the position of the drilling tool (tool responses are modeled ... and compared to the actual tool responses, [0054] lines 1-2, and the initial reservoir model is updated with the position of nearby faults, [0054] lines 8-9. Note the "position" here is relative to the position of the LWD module 120 such as Schlumberger PERISCOPE [0040] lines 9-11, which allows us to establish accurate locations of fault 401, [0051] line 7); and controlling drilling direction based on the determined distance of the heterogeneity relative to position of the drilling tool (modeling methods can be used ... for proactive geo-steering, [0046] lines 3-4).
Omeragic does not specifically teach combining or selecting simulated directional resistivity data derived from the plurality of formation models for processing as multi-dimensional cross-plot data; or controlling …. to avoid the heterogeneity that is laterally offset with respect to the position of the drilling tool during the drilling process. However, Li teaches combining or selecting simulated directional resistivity data derived from the plurality of formation models for processing as multi-dimensional cross-plot data (defining an appropriate model, selecting appropriate directional measurements, and inputting the selected measurements to the defined model to generate a cross-plot, [col 11 In 49-55], [col 24 In 62] – [col 25 In 2]); and using measured directional resistivity data obtained by the drilling tool to evaluate the multidimensional cross-plot data (update with directional measurements and process the cross-plot to yield the distance to one or more formation boundaries, [col 25 In 6-13]). Neither Omeragic nor Li specifically teach controlling … to avoid the heterogeneity that is laterally offset with respect to the position of the drilling tool during the drilling process. However, Seydoux teaches controlling …. to avoid the heterogeneity that is laterally offset with respect to the position of the drilling tool during the 

It would have been obvious before the effective filing date of the claimed invention to modify the process of Omeragic with the cross-plots of Li. Omeragic teaches that tool responses, which may include multiple measurements from multiple devices, Omeragic [0056], may be tested and compared for multiple models for purposes of selecting the best candidate model, Omeragic [0054]. Omeragic leaves open to the operator the implementation details of how model responses are compared with actual tool responses to select the best candidate model, Li fills in these details by suggesting an operator may compare selected measurements using cross-plots in an interactive mode (See Li, FIG. 13 and [col 11 in 49-55]). Li specifically teaches that different combinations of pair measurements may be used to increase confidence in an interpretation, Li [col 22 in 52-55], and thus allows the operator to select the best model given many measurements.

It would have been obvious before the effective filing date of the claimed invention to modify the process of Omeragic in view of Li with the models of Seydoux because this is combining prior art elements according to known methods to yield predictable results.  Omeragic refers to identifying geologically feasible models and parameters relating to those models, [0052] line 9, but doesn’t specifically give figures that depict angles and orientation of boundaries relative to the drilling trajectory. Seydoux cures this deficiency by providing specific models and how trajectories can be adjusted to avoid boundaries. For example, in FIG. 10E and the supporting description Seydoux describes navigating outside a salt dome boundary by maintaining a certain distance away from the salt boundary [0124]. Thus, the prior art teaches each claimed element with the only difference between the claimed invention and the prior art being the lack of combining the art references in a single reference. A person having skill in the art would have a reasonable expectation of combining the forward modeling method of Omeragic in view of Li with the models of Seydoux to navigate around a salt dome laterally offset with respect to the drill. For the foregoing reasons, claim 1 is rejected under 35 U.S.C 103.

With respect to claim 2, Omeragic in view of Li in further view of Seydoux teaches all of the limitations of claim 1, as noted above. Omeragic also teaches wherein: the simulated directional resistivity data is derived from the plurality of formation models (2D/3D forward modeling is used to model tool responses, [0052] lines 1-2; [0054] line 1); and the measured directional resistivity data obtained by the drilling tool corresponds to the simulated directional resistivity data is used to determine distance of the heterogeneity relative to position of the drilling tool (compared to actual tool responses, [0054] lines 1-2; to change position of local faults, [0054] lines 8-9). Omeragic does not teach 
However, Li teaches wherein simulated directional resistivity data is combined or selected in certain pairs (two-dimensional cross-plot data as shown in FIG. 9 and [col 24 in 62-66]) for processing as two-dimensional cross-plot data (In Interactive mode, running forward model for given layering and visualizing with cross-plots [the bottom left box In FIG. 13, and col 25 In 20-21]); and measured directional resistivity data obtained by the drilling tool corresponds to the certain pairs of the simulated directional resistivity data and is used to evaluate the two-dimensional cross-plot data (determine distance to boundary, [col 24 in 62-66]). 
It would have been obvious before the effective filing data of the claimed invention to modify the process of Omeragic with the cross-plots of Li. Omeragic teaches that tool responses, which may include multiple measurements from multiple devices, Omeragic [0056], may be tested and compared for multiple models for purposes of selecting the best candidate model, Omeragic [0054]. Omeragic leaves open to the operator the implementation details of how model responses are compared with actual tool responses to select the best candidate model. Li fills in these details by suggesting an operator may compare selected measurements using cross-plots in an interactive mode (See Li, FIG. 13 and [col 11 In 49-55]). Li specifically teaches that different combinations of pair measurements may be used to increase confidence in an interpretation, Li [col 22 In 52-55], and thus allows the operator to select the best model given many measurements.


However, Li teaches simulated directional resistivity data are combined or selected for processing as N-dimensional cross-plot data (in interactive mode, running forward model for given layering and visualizing with cross-plots [the bottom left box in FIG. 13, and col 25 In 20-21]), where N is an integer greater than three (the logging tool has hundreds of channels, [col 21 In 23]; see also the check boxes in the top right of FIG. 14- RAT28_2MHz, RP528_2MHz, DAT34__400Khz, DPS96_100KHz is more than 3 measurements); and measured directional resistivity data is used to evaluate (determine distance to boundary, [col 24 In 62 -66]), the N-dimensional cross-plot data ("different combinations of pair measurements" make up the N-dimensional cross-plot, [col 22 in 53-55]). 
It would have been obvious before the effective filing data of the claimed invention to modify the process of Omeragic with the cross-plots of Li. Omeragic teaches that tool responses, which may include multiple measurements from multiple devices, Omeragic [0056], may be tested and compared for multiple models for purposes of selecting the best candidate model, Omeragic [0054]. Omeragic leaves open to the operator the implementation details of how model responses are compared with 

With respect to claim 4, Omeragic in view of Li in further view of Seydoux teaches all of the limitations of claim 1, as noted above. Omeragic also teaches generating and storing in computer memory (high processing computing station 201 comprises, i.e. generates and stores, a plurality of two-dimensional and three-dimensional models, [0044] line 6; see also FIG. 1) a representation of the position of the drilling tool relative to the heterogeneity based on the determined distance of the heterogeneity relative to the position of the drilling tool (updating the 2D model 400A, [0051] lines 6-8, where the heterogeneity is fault 401; SEE FIG. 4B).


With respect to claim 5, Omeragic in view of Li in further view of Seydoux teaches all of the limitations of claim 1, as noted above. Omeragic also teaches updating a model of the geological formation based on the determined distance of the heterogeneity relative to the position of the drilling tool (updating the 2D model 400A, [0051] lines 6-8).



With respect to claim 7, Omeragic in view of Li in further view of Seydoux teaches all of the limitations of claim 1, as noted above. Omeragic also teaches the plurality of formation models comprise two-dimensional models or three-dimensional models (the second embodiment has curtain section for 2D models, and Pillar grid for 3D models, [0052] line 5).

With respect to claim 8, Omeragic in view of Li in further view of Seydoux teaches all of the limitations of claim 1, as noted above. Omeragic also teaches wherein: the plurality of formation models is derived from a one dimensional model of the geological formation determined by inversion of drilling tool response data (in paragraph [0050], the embodiment describes starting with an initial reservoir model at line 8, and changing the model with parameters relating to nearby boundaries including position at line 12 and nearby faults including their position at line 16. After performing modeling for a range of parameters at line 21, the original simple 1D layered model is replaced at line 27, which is consistent with the iterative technique shown in FIG. 3).


With respect to claim 9, Omeragic in view of Li in further view of Seydoux teaches all of the limitations of claim 8, as noted above. Omeragic recognizes that the geological formation may be anisotropic (generally anisotropic medium, [0052] line 14, and teaches the plurality of formation models each define (i) a number of formation layers (upper and lower layers, [0052] line 13) and associated 

With respect to claim 10, Omeragic in view of Li in further view of Seydoux teaches all of the limitations of claim 8, as noted above. Omeragic refers to using inversion methods to create a one-dimensional model (simple three-layer inversion model, [0047], and the 1D layered model is later replaced, [0050] line 27), but does not teach that tool response data is modeled for a tool that is sensitive to resistivity of the geological formation in a direction that is generally orthogonal to a central axis of the drilling tool and orthogonal to the layer structures with the heterogeneity offset laterally at variable distances relative to the position of the drilling tool. However, Li teaches that the one-dimensional model of the geological formation is determined by inversion of tool response data that is sensitive to resistivity of the geological formation in a direction that is generally orthogonal to a central axis of the drilling tool and orthogonal to the layer structures with the heterogeneity offset laterally at variable distances relative to the position of the drilling tool (drilling tool has antennas with tilted coils, 

With respect to claim 11, Omeragic in view of Li in further view of Seydoux teaches all of the limitations of claim 10, as noted above. Omeragic further teaches wherein: the data is evaluated to identify a formation model of the plurality of formation models that best matches the measured directional resistivity data obtained by the drilling tool (selecting best candidate model, [0054] line 5), the distance of the heterogeneity relative to the position of the drilling tool for the identified formation model is used to determine the distance of the heterogeneity relative to the position of the drilling tool (the geological model that matches the actual tool responses is used to update the initial reservoir model including position or shape of local faults, [0054] lines 6-9). Omeragic does not teach that the data is multi-dimensional cross-plot data or that multi-dimensional cross-plot data of different simulated directional resistivity data for the formation model of the plurality of formation models is evaluated for consistency in matching the measured directional resistivity data in order to identify the formation model that best matches the measured directional resistivity data. However, Li teaches that a model can be evaluated using multidimensional cross-plot (in interactive mode, running forward model for given layering and visualizing with cross-plots at the bottom left box in FIG. 13, and [col 25 In 20-21]) and that 

With respect to claim 14, Omeragic in view of Li in further view of Seydoux teaches all of the limitations of claim 1, as noted above. Omeragic does not teach wherein: the multi-dimensional cross-plot data is derived from particular simulated directional resistivity measurements that are sensitive to resistivity of the geological formation in a lateral direction relative to the drilling tool. However, Li teaches wherein: the multi-dimensional cross-plot data is derived from particular simulated directional resistivity measurements that are sensitive to resistivity of the geological formation in a lateral direction (tilted or transverse coils, i.e. where the coil's axis is not parallel to the longitudinal axis of the tool) relative to the drilling tool, (See rings representing eddy currents in FIG. 2A and [col 2 in 29-30]). it 
It would have been obvious before the effective filing data of the claimed invention to modify the process of Omeragic with the cross-plots of Li. Omeragic teaches that tool responses, which may include multiple measurements from multiple devices, Omeragic [0056], may be tested and compared for multiple models for purposes of selecting the best candidate model, Omeragic [0054]. Omeragic leaves open to the operator the implementation details of how model responses are compared with actual tool responses to select the best candidate model. Li fills in these details by suggesting an operator may compare selected measurements using cross-plots in an interactive mode (See Li, FIG. 13 and [col 11 In 43-55]}. Li specifically teaches that different combinations of pair measurements may be used to increase confidence in an interpretation, Li [col 22 in 52-55], and thus allows the operator to select the best model given many measurements.

With respect to claim 15, Omeragic in view of Li in further view of Seydoux teaches all of the limitations of claim 1, as noted above. Omeragic further teaches wherein: each formation model of the plurality of formation models further represents a variable distance from the position of the drilling tool to a formation interface above or below the drilling tool (parameters relating to nearby boundaries including position [0052] line 11); and the evaluation of the data is used to determine distance from the position of the drilling tool to the formation interface above or below the drilling tool (selecting a best candidate model and changing the position of local boundaries [0054] line 9). Omeragic does not 

With respect to claim 16, Omeragic in view of Li in further view of Seydoux teaches ail of the limitations of claim 15, as noted above. Omeragic also teaches wherein: the data is evaluated to identify a formation model of the plurality of formation models that best matches the measured directional resistivity data (tool responses are modeled and compared to actual tool responses for purposes of selecting best candidate model, [0054] lines 1-5); and the distance of the position of the drilling tool to the formation interface above or below the drilling tool for the identified formation model of the plurality of formation models is used to determine the position of the drilling tool to the formation interface above or below the drilling tool (in FIG. 4A, a conventional 2D model is disclosed while in FIG. 4B, the 2D model 400a is updated using the improved modeling techniques disclosed herein which 

With respect to claim 17, Li in view of Omeragic in further view of Seydoux teaches ail of the limitations of claim 1, as noted above. Omeragic does not teach wherein: the multi-dimensional cross-plot data is derived from particular simulated directional resistivity measurements that are sensitive to resistivity of the geological formation in a direction that is generally orthogonal to a central axis of the drilling tool and orthogonal to the layer structures with the heterogeneity offset laterally at variable distances relative to the position of the drilling tool. However, Li teaches wherein: the multi-dimensional cross-plot data is derived from particular simulated directional resistivity measurements that are sensitive to resistivity of the geological formation in a direction (tilted or transverse coils, i.e. where the coil's axis is not parallel to the longitudinal axis of the tool, [col 2 ln 29-30) that is generally orthogonal to a central axis of the drilling tool and orthogonal to the layer structures with the heterogeneity offset laterally at variable distances relative to the position of the drilling tool, (See rings representing eddy currents, and how the direction of sensitivity can change based on the orientation of the drilling tool in FIGS. 2A-2B, [col 2 ln 39-52]). It would have been obvious before the effective filing data of the claimed invention to modify the process of Omeragic with the tool response data of Li because Omeragic already teaches tilted and transverse antennas, [0006] line 5, just not the specifics of what the tilted and transverse antenna can measure. This is simple substitution of the tilted and transverse antennas in Omeragic for the tilted and transverse antennas in Li to obtain a predictable results of getting tool response data that is sensitive in a specific direction.

With respect to claim 18, Omeragic teaches A system for drilling a wellbore that traverses a geological formation (see generally [0037]-[0049] for the system, and [0052]-[0054] for how it is used; 
a drilling tool with a bottom-hole assembly (100, [0038]) that includes a drill bit (105, [0038]) and at least one drilling module (LWD module 120, [0040]) configured to obtain measured directional resistivity data for measured depth positions along the trajectory of the wellbore while drilling the wellbore (directional resistivity measuring device, such as one of the Schlumberger PERISCOPE™, [0040]); a computer processing system (HPC infrastructure 201 running on a cluster executing high processing computing lab 203, library 202, and reservoir modeling 205, [0049]) configured to perform a number of operations for a respective measured depth position of the drilling tool, which include, (i) deriving a plurality of formation models that characterize the geological formation (geologically feasible models are identified, [0052] line 9), wherein the plurality of formation models represents layer structures with a heterogeneity offset laterally at variable distances relative to a position of the drilling tool (parameters relating to nearby faults including position, [0052] line 15, in 3D space [0052] lines 1 and 5), and wherein the plurality of formation models have variable distance from the drilling tool to the heterogeneity as well as variability in at least one additional model parameter (parameters relating to nearby boundaries including position, [0052] line 11); deriving simulated directional resistivity data of the at least one drilling module based the plurality of formation models (parameters are changed to define a new model that is based on sensitivity of the tool measurements, [0052]; note this embodiment is 2D/3D forward modeling, [0052] line 1, and the fool measurements can come from deep imaging resistivity tools such as PERISCOPE, [0056]), and (iv) using the measured directional resistivity data obtained by the at least one drilling module to determine distance of the heterogeneity relative to the position of the drilling tool (tool responses are modeled ... and compared to the actual tool responses, [0054] lines 1-2, and the initial reservoir model is updated with the position of nearby faults, [0054] lines 8-9. Note the '"position" here is relative to the position of the LWD module 120 such as Schlumberger 
However, Li teaches combining or selecting simulated directional resistivity data derived from the plurality of formation models for processing as multi-dimensional cross-plot data (defining an appropriate model, selecting appropriate directional measurements, and inputting the selected measurements to the defined model to generate a cross-plot, [col 11 In 49-55], [col 24 In 62] – [col 25 In 2]); and using measured directional resistivity data obtained by the drilling tool to evaluate the multidimensional cross-plot data (update with directional measurements and process the cross-plot to yield the distance to one or more formation boundaries, [col 25 In 6-13]). Neither Omeragic nor Li specifically teach controlling … to avoid the heterogeneity that is laterally offset with respect to the position of the drilling tool during the drilling process. 
However, Seydoux teaches controlling …. to avoid the heterogeneity that is laterally offset with respect to the position of the drilling tool during the drilling process (by using "look-around" capabilities, [0097], maintaining the trajectory at a certain distance away from the salt boundary, [0124]).
It would have been obvious before the effective filing date of the claimed invention to modify the process of Omeragic with the cross-plots of Li. Omeragic teaches that tool responses, which may include multiple measurements from multiple devices, Omeragic [0056], may be tested and compared for multiple models for purposes of selecting the best candidate model, Omeragic [0054]. Omeragic leaves open to the operator the implementation details of how model responses are compared with actual tool responses to select the best candidate model, Li fills in these details by suggesting an operator may compare selected measurements using cross-plots in an interactive mode (See Li, FIG. 13 
It would have been obvious before the effective filing date of the claimed invention to modify the process of Omeragic in view of Li with the models of Seydoux because this is combining prior art elements according to known methods to yield predictable results.  Omeragic refers to identifying geologically feasible models and parameters relating to those models, [0052] line 9, but doesn’t specifically give figures that depict angles and orientation of boundaries relative to the drilling trajectory. Seydoux cures this deficiency by providing specific models and how trajectories can be adjusted to avoid boundaries. For example, in FIG. 10E and the supporting description Seydoux describes navigating outside a salt dome boundary by maintaining a certain distance away from the salt boundary [0124]. Thus, the prior art teaches each claimed element with the only difference between the claimed invention and the prior art being the lack of combining the art references in a single reference. A person having skill in the art would have a reasonable expectation of combining the forward modeling method of Omeragic in view of Li with the models of Seydoux to navigate around a salt dome laterally offset with respect to the drill. For the foregoing reasons, claim 18 is rejected under 35 U.S.C 103.

With respect to claim 19, Omeragic in view of Li in further view Seydoux teach all of the limitations of claim 18, as noted above. Omeragic also teaches wherein: the simulated directional resistivity data is derived from the plurality of formation models (2D/3D forward modeling is used to model tool responses, [0052] lines 1-2; [0054] line 1); and the measured directional resistivity data obtained by the drilling tool corresponds to the simulated directional resistivity data is used to determine distance of the heterogeneity relative to position of the drilling tool (compared to actual tool responses, [0054] lines 1-2; to change position of local faults, [0054] lines 8-9). Omeragic does not teach 
However, Li teaches wherein simulated directional resistivity data is combined or selected in certain pairs (two-dimensional cross-plot data as shown in FIG. 9 and [col 24 in 62-66]) for processing as two-dimensional cross-plot data (In Interactive mode, running forward model for given layering and visualizing with cross-plots [the bottom left box In FIG. 13, and col 25 In 20-21]); and measured directional resistivity data obtained by the drilling tool corresponds to the certain pairs of the simulated directional resistivity data and is used to evaluate the two-dimensional cross-plot data (determine distance to boundary, [col 24 in 62-66]). 
It would have been obvious before the effective filing data of the claimed invention to modify the process of Omeragic with the cross-plots of Li. Omeragic teaches that tool responses, which may include multiple measurements from multiple devices, Omeragic [0056], may be tested and compared for multiple models for purposes of selecting the best candidate model, Omeragic [0054]. Omeragic leaves open to the operator the implementation details of how model responses are compared with actual tool responses to select the best candidate model. Li fills in these details by suggesting an operator may compare selected measurements using cross-plots in an interactive mode (See Li, FIG. 13 and [col 11 In 49-55]). Li specifically teaches that different combinations of pair measurements may be used to increase confidence in an interpretation, Li [col 22 In 52-55], and thus allows the operator to select the best model given many measurements.

With respect to claim 20, Omeragic in view of Li in further view of Seydoux teaches all of the limitations of claim 18, as noted above. Omeragic also teaches wherein: certain N-tuples of the 
However, Li teaches simulated directional resistivity data are combined or selected for processing as N-dimensional cross-plot data (in interactive mode, running forward model for given layering and visualizing with cross-plots [the bottom left box in FIG. 13, and col 25 In 20-21]), where N is an integer greater than three (the logging tool has hundreds of channels, [col 21 In 23]; see also the check boxes in the top right of FIG. 14- RAT28_2MHz, RP528_2MHz, DAT34__400Khz, DPS96_100KHz is more than 3 measurements); and measured directional resistivity data is used to evaluate (determine distance to boundary, [col 24 In 62 -66]), the N-dimensional cross-plot data ("different combinations of pair measurements" make up the N-dimensional cross-plot, [col 22 in 53-55]). 
It would have been obvious before the effective filing data of the claimed invention to modify the process of Omeragic with the cross-plots of Li. Omeragic teaches that tool responses, which may include multiple measurements from multiple devices, Omeragic [0056], may be tested and compared for multiple models for purposes of selecting the best candidate model, Omeragic [0054]. Omeragic leaves open to the operator the implementation details of how model responses are compared with actual tool responses to select the best candidate model. Li fills in these details by suggesting an operator may compare selected measurements using cross-plots in an interactive mode (See Li, FIG. 13 

With respect to claim 21, Omeragic in view of Li in further view of Seydoux teaches all of the limitations of claim 18, as noted above. Omeragic also teaches wherein: the computer processing system includes computer memory that stores a (high processing computing station 201 comprises, i.e. generates and stores, a plurality of two-dimensional and three-dimensional models, [0044] line 6; see also FIG. 1) a representation of the position of the drilling tool relative to the heterogeneity based on the determined distance of the heterogeneity relative to the position of the drilling tool (updating the 2D model 400A, [0051] lines 6-8, where the heterogeneity is fault 401; SEE FIG. 4B).

With respect to claim 22, Omeragic in view of Li in further view of Seydoux teaches all of the limitations of claim 18, as noted above. Omeragic further teaches wherein: the computer processing system is configured to evaluate the data to identify a formation model of the plurality of formation models that best matches the measured directional resistivity data obtained by the at least one drilling tool (selecting best candidate model, [0054] line 5), the distance of the heterogeneity relative to the position of the drilling tool for the identified formation model is used to determine the distance of the heterogeneity relative to the position of the drilling tool (the geological model that matches the actual tool responses is used to update the initial reservoir model including position or shape of local faults, [0054] lines 6-9). Omeragic does not teach that the data is multi-dimensional cross-plot data However, Li teaches that a model can be evaluated using multidimensional cross-plot (in interactive mode, running forward model for given layering and visualizing with cross-plots at the bottom left box in FIG. 13, and 

With respect to claim 23, Omeragic in view of Li in further view of Seydoux teaches all of the limitations of claim 22, as noted above. Although Omeragic does teach the computer processing system (HPC infrastructure 201 running on a cluster executing high processing computing lab 203, library 202, and reservoir modeling 205, [0049]), Omeragic does not teach that the computer processing system is configured to evaluate multi-dimensional cross-plot data of different simulated directional resistivity data for the  identified formation model for consistency in matching the measured directional resistivity data in order to identify the formation model that best matches the measured directional resistivity data. However, Li teaches that the computer processing system is configured is configured to evaluate multi-dimensional cross-plot data of different simulated directional resistivity data for the identified formation model for consistency in matching the measured directional resistivity data in order to identify the formation model that best matches the measured directional resistivity data (the use of different combinations of pair measurements to obtain a consistent picture will increase the confidence of the interpretation, [col 22 ln 53-55]). It would have been obvious before the effective filing data of 

With respect to claim 25, Omeragic in view of Li in view of Seydoux teaches all of the limitations of claim 18, as noted above. Omeragic does not teach wherein: the multi-dimensional cross-plot data is derived from particular simulated directional resistivity measurements that are sensitive to resistivity of the geological formation in a lateral direction relative to the drilling tool. However, Li teaches wherein: the multi-dimensional cross-plot data is derived from particular simulated directional resistivity measurements that are sensitive to resistivity of the geological formation in a lateral direction (tilted or transverse coils, i.e. where the coil's axis is not parallel to the longitudinal axis of the tool) relative to the drilling tool, (See rings representing eddy currents in FIG. 2A and [col 2 in 29-30]). it would have been obvious before the effective filing data of the claimed invention to modify the process of Omeragic with the tool response data of Li because Omeragic already teaches tilted and transverse antennas, [0006] line 5, just not the specifics of what the tilted an transverse antenna can measure. This is simple substitution of the tilted and transverse antennas in Omeragic for the tilted and transverse antennas in Li to obtain a predictable results of getting tool response data that is sensitive in a specific direction.


With respect to claim 26, Omeragic in view of Li in further view of Seydoux teaches all of the limitations of claim 18, as noted above. Omeragic does not teach wherein: the multi-dimensional cross-plot data is derived from particular simulated directional resistivity measurements that are sensitive to resistivity of the geological formation in a direction that is generally orthogonal to a central axis of the drilling tool and orthogonal to the layer structures with the heterogeneity offset laterally at variable distances relative to the position of the drilling tool. However, Li teaches wherein: the multi-dimensional cross-plot data is derived from particular simulated directional resistivity measurements that are sensitive to resistivity of the geological formation in a direction (tilted or transverse coils, i.e. where the coil's axis is not parallel to the longitudinal axis of the tool, [col 2 ln 29-30) that is generally orthogonal to a central axis of the drilling tool and orthogonal to the layer structures with the heterogeneity offset laterally at variable distances relative to the position of the drilling tool, (See rings representing eddy currents, and how the direction of sensitivity can change based on the orientation of the drilling tool in FIGS. 2A-2B, [col 2 ln 39-52]). It would have been obvious before the effective filing data of the claimed 

With respect to claim 27, Omeragic in view of Li in further view of Seydoux teaches all of the limitations of claim 18, as noted above. Omeragic further teaches wherein the at least one drilling module (120) that obtains measured directional resistivity data is a logging-while-drilling module ([0040] lines 1-2).

With respect to claim 28, Omeragic in view of Li in further view of Seydoux teaches all of the limitations of claim 1, as noted above. Omeragic in view of Li does not teach wherein controlling drilling direction of the drilling tool comprises adjusting the drilling direction of the drilling tool to avoid the heterogeneity. However, Seydoux teaches adjusting the drilling direction of the drilling tool to avoid the heterogeneity (maintaining a certain distance away from the salt boundary, [0124]).
It would have been obvious before the effective filing date of the claimed invention to modify the process of Omeragic with the cross-plots of Li. Omeragic teaches that tool responses, which may include multiple measurements from multiple devices, Omeragic [0056], may be tested and compared for multiple models for purposes of selecting the best candidate model, Omeragic [0054]. Omeragic leaves open to the operator the implementation details of how model responses are compared with actual tool responses to select the best candidate model, Li fills in these details by suggesting an operator may compare selected measurements using cross-plots in an interactive mode (See Li, FIG. 13 and [col 11 in 49-55]). Li specifically teaches that different combinations of pair measurements may be 
It would have been obvious before the effective filing date of the claimed invention to modify the process of Omeragic in view of Li with the models of Seydoux because this is combining prior art elements according to known methods to yield predictable results.  Omeragic refers to identifying geologically feasible models and parameters relating to those models, [0052] line 9, but doesn’t specifically give figures that depict angles and orientation of boundaries relative to the drilling trajectory. Seydoux cures this deficiency by providing specific models and how trajectories can be adjusted to avoid boundaries. For example, in FIG. 10E and the supporting description Seydoux describes navigating outside a salt dome boundary by maintaining a certain distance away from the salt boundary [0124]. Thus, the prior art teaches each claimed element with the only difference between the claimed invention and the prior art being the lack of combining the art references in a single reference. A person having skill in the art would have a reasonable expectation of combining the forward modeling method of Omeragic in view of Li with the models of Seydoux to navigate around a salt dome laterally offset with respect to the drill. For the foregoing reasons, claim 18 is rejected under 35 U.S.C 103.

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/055152 (Omeragic) as in view of US Pat. No. 7,382,135 (Li) and US Pub. 2012/0298420 A1 (Seydoux A) in further view of US Pat. No. 8,736,270 (Seydoux B).

With respect to claim 13, Omeragic in view of Li in further view of Seydoux A teaches all of the limitations of claim 11, as noted above. Omeragic in view of Li in further view of Seydoux A does not teach wherein: the simulated directional resistivity data of the multi-dimensional cross-plot data is 
It would have been obvious before the effective filing date of the claimed invention to modify the process of Omeragic with the cross-plots of Li. Omeragic teaches that tool responses, which may include multiple measurements from multiple devices, Omeragic [0056], may be tested and compared for multiple models for purposes of selecting the best candidate model, Omeragic [0054]. Omeragic leaves open to the operator the implementation details of how model responses are compared with actual tool responses to select the best candidate model, Li fills in these details by suggesting an operator may compare selected measurements using cross-plots in an interactive mode (See Li, FIG. 13 and [col 11 in 49-55]). Li specifically teaches that different combinations of pair measurements may be used to increase confidence in an interpretation, Li [col 22 in 52-55], and thus allows the operator to select the best model given many measurements.

It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to modify the method of Omeragic in view of Li and Seydoux A with Seydoux B. Li suggests that different combinations of pair measurements may be used to obtain a consistent picture and increase the confidence of an interpretation [col 22 In 53-55]. In Seydoux B at [col 14 In 17-34], the disclosure notes that ratio measurements such as ZZ/(XX+YY) don't require absolute measurements for calibration purposes. Calibrated measurements can increase confidence in a model; thus, a person having skill in the art would be motivated to use the additional combinations of the components of the formation parameter tensor to increase confidence in the correctness of a selected model.

With respect to claim 24, Omeragic in view of Li in further view of Seydoux A teaches ail of the limitations of claim 18, as noted above. Omeragic in view of Li in further view of Seydoux A does not 
It would have been obvious before the effective filing date of the claimed invention to modify the process of Omeragic with the cross-plots of Li. Omeragic teaches that tool responses, which may include multiple measurements from multiple devices, Omeragic [0056], may be tested and compared for multiple models for purposes of selecting the best candidate model, Omeragic [0054]. Omeragic leaves open to the operator the implementation details of how model responses are compared with actual tool responses to select the best candidate model, Li fills in these details by suggesting an operator may compare selected measurements using cross-plots in an interactive mode (See Li, FIG. 13 and [col 11 in 49-55]). Li specifically teaches that different combinations of pair measurements may be 
It would have been obvious before the effective filing date of the claimed invention to modify the process of Omeragic in view of Li with the models of Seydoux because this is combining prior art elements according to known methods to yield predictable results.  Omeragic refers to identifying geologically feasible models and parameters relating to those models, [0052] line 9, but doesn’t specifically give figures that depict angles and orientation of boundaries relative to the drilling trajectory. Seydoux cures this deficiency by providing specific models and how trajectories can be adjusted to avoid boundaries. For example, in FIG. 10E and the supporting description Seydoux describes navigating outside a salt dome boundary by maintaining a certain distance away from the salt boundary [0124]. Thus, the prior art teaches each claimed element with the only difference between the claimed invention and the prior art being the lack of combining the art references in a single reference. A person having skill in the art would have a reasonable expectation of combining the forward modeling method of Omeragic in view of Li with the models of Seydoux to navigate around a salt dome laterally offset with respect to the drill. 
 It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to modify the system of Omeragic in view of Li and Seydoux A with Seydoux B. Li suggests that different combinations of pair measurements may be used to obtain a consistent picture and increase the confidence of an interpretation [col 22 In 53-55]. In Seydoux B at [col 14 In 17-34], the disclosure notes that ratio measurements such as ZZ/(XX+YY) don't require absolute measurements for calibration purposes. Calibrated measurements can increase confidence in a model; thus, a person having skill in the art would be motivated to use the additional combinations of the components of the formation parameter tensor to increase confidence in the correctness of a selected model.

Conclusion
THIS ACTION IS MADE FINAL necessitated by amendments.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/D.M./               Examiner, Art Unit 2129

/REHANA PERVEEN/              Supervisory Patent Examiner, Art Unit 2129